CUNNINGHAM, J.
I dissent from the order dismissing this appeal upon the grounds that this court has no jurisdiction because the amount claimed is less than $200. I am convinced this case comes squarely within the exception recognized in section 4 of article 6, Constitution, viz.-. “ . . . Unless the action involves the validity of a tax ... or statute. ’ ’ The particular grounds upon which I disagree are that this action involves the validity of chapter 93, Laws of 1912, as applied to this appellant's rights; the majority holding that the question involved in the action is one of construction, and not one of the validity of a statute.
“By construction of a statute is meant the process of ascertaining its true meaning and application. For this purpose resort may be had, not only to the language and arrangement of the statute, but also to the intention of the legislature, the object to be secured, and to such extrinsic matters as the circumstances attending its passage, the sense in which it was understood by contemporaries, and its relation to other laws.” 36 Cye. 1102.
The plaintiff bases her right to recover upon chapter 93 of the Laws of 1912. Defendant admits all the facts pleaded, but denies the constitutionality of said chapter 93, alleging that such law is unconstitutional, void, and not in force as to this plaintiff during her term of office. As a conclusion of law the court finds that chapter 93, Laws of 1912, is in direct conflict with section 17, article 4, of the state Constitution, and is therefore unconstitutional, and upon the pleadings renders judgment for the defendant.
Section 17, article 4, Constitution, is as follows: “The legislature shall never grant any extra compensation to any public officer, agent, servant, or contractor, after the services shall have been rendered or the contract entered into, nor shall the compensation of any public officer be increased or diminished during his term of office. ” It is claimed that chapter 93, Laws of 1912, served to increase the compensation of *553plaintiff during her term of office, and therefore was invalid as to plaintiff during sueh term.
The question is, Did the pleadings call for a construction of that statute, or did they raise the question of the validity of the statute? If the pleadings raised a question of construction, then they set in motion the process for ascertaining its true meaning and application. This burden is cast upon the court, and for the purpose of ascertaining the true meaning of a statute and its application resort may be had, not only to the language and arrangement of the statute, but also to the intention of the legislature, the object to be secured, and to such extrinsic matters as the circumstances attending its passage, the sense in which it was understood by contemporaries and its relation to other laws. The meaning of chapter 93, Laws of 1912, in regard to classifying the counties for the purpose of fixing the compensation of county and precinct officers is clear, and is susceptible of no construction. The provision fixing the compensation of school superintendent of counties of the eighth class at $1,800 per annum is equally clear, and both parties raise no question in regard to the meaning of the statute; that is, that the compensation in the way of salary of the county school superintendent in classes of the eighth class-is fixed at $1,800 per annum. The fact is alleged and not denied that Yuma county is within said eighth class for the purpose of fixing the compensation of county officers. How must the statute be applied ? Resort may again be had in ascertaining its application to the same tests as are applied to ascertaining the meaning. Its relation to other laws must be considered with a view to effect its objects; and, where the language used is not entirely clear, the court may, in aid of interpretation, consider the spirit, intention and purpose of a law, and may look into contemporaneous and prior legislation on the same subject, and the external and historical facts and conditions which led to the enactment of the provisions under review. Grannis v. Superior Court, 146 Cal. 245, 106 Am. St. Rep. 23, 79 Pac. 891.
Applying these tests, the court must necessarily assume that the legislature had full authority as'constituted to enact the law, else its meaning and application would be immaterial for any purpose. The meaning and application of the statute here involved is conceded by the parties and by the *554lower court, but the defendant questions the authority of the legislature to enact the law so as to affect this plaintiff, and the “court so holds. In solving the question of the authority of the legislature to enact a law binding upon the parties in the situation we find these parties, no resort can be had to the tests above mentioned. The meaning and application of the enactment would become of no interest, it could be no law, and therefore acquires no meaning or applicability. To this effect are the cases cited in the majority opinion in Baltimore & P. R. Co. v. Hopkins, 130 U. S. 210, 32 L. Ed. 908, 9 Sup. Ct. Rep. 503; Grand Gulf R. & Banking Co. v. Marshall, 12 How. 165, 13 L. Ed. 938; Borgmeyer v. Idler, 159 U. S. 415, 40 L. Ed. 199, 16 Sup. Ct. Rep. 34; Louisville & N. R. Co. v. Louisville, 166 U. S. 709, 41 L. Ed. 1173, 17 Sup. Ct. Rep. 725; Miller v. Cornwall R. Co., 168 U. S. 133, 42 L. Ed. 409, 18 Sup. Ct. Rep. 34; Capital Traction Co. v. Hof, 174 U. S. 4, 43 L. Ed. 873, 19 Sup. Ct. Rep. 580, and other authorities cited therein.
The validity of a statute is not to >be determined by what has been done in any particular instance, but by what may be done under it, not from its effect in a particular ease, but upon its general purpose, and its efficiency to effect that end. Rochester v. West, 164 N. Y. 510, 79 Am. St. Rep. 659, 53 L. R. A. 548, 58 N. E. 673. Applying this rule, then what may be done under chapter 93, Laws of 1912? Can the plaintiff claim a salary at the rate of $1,800 per annum as superintendent of schools of Yuma county? That is the question here presented, and where such question is involved, the validity of a statute involved is before the court. The validity of this same statute was before this court in Patty v. Greenlee County, 14 Ariz. 422, 130 Pac. 757, and we held the statute valid in that ease. Again the question is raised and is before us. Because we have once held a statute valid is no reason why this court is ousted of jurisdiction to pass upon the question in another case. The former ease is controlling, to be sure, but we acquire jurisdiction by the appeal to so state and vacate a judgment which is based upon the view that the statute is invalid, and our opinion in the former case is wrong. We have held this statute valid, and the holding of this court is binding upon the lower court as the law. The lower court has disregarded the holding of this court upon *555that question, and therefore has disregarded the law in this cause. The court thereby erred as to the law.
In Albertype Company v. Feist Company, 102 Tex. 221, 114 S. W. 791, the court says that: “The construction placed by the court of civil appeals upon the anti-trust act . •. . put that law in conflict with article 1, section 8, clause 4, of the Constitution of the United States; therefore, the validity of that law is involved in this ease, and this court has jurisdiction of the cause.”
In Chaplin v. Commissioners, 126 Ill. 264, 18 N. E. 765, that court said: “Where it can be seen that the constitutional question raised is one which may be fairly regarded as debatable, we think the question of the validity of a statute becomes involved in the case, within the meaning of the statute regulating jurisdiction of appeals.”
Section 4 of article 6 of our Constitution was adopted, with slight alteration of language, from section 4 of article 4 of the Constitution of the state of Washington of 1889. In the Washington provision the exception under consideration is: “Unless the action involves the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute.” Our provision substitutes the word “validity” for the word “legality” of the Washington provision, and omits the words “the validity” found in the Washington provision before the words “of a statute.” Thus in effect, so far as here involved, the two provisions are identical.
For a guidance in applying this provision I would look to the decisions of the supreme court of Washington as persuasive authority, most strongly directing me in applying this provision.
In Henry v. Thurston County, 31 Wash. 638, 72 Pac. 488, that court entertained an appeal involving an original claim of $62.45, founded upon a claim for mileage allowed by a statute to the superintendent of schools, while necessarily traveling about his county visiting the common schools. The county resisted the payment of the claim because the statute allowing mileage was alleged to be unconstitutional and void as in conflict with a provision of the state Constitution. The court instructed a verdict for the plaintiff for $62.40, being the aggregate sum claimed in four causes of action, and rendered a judgment thereon. The county appealed from the *556judgment. The court says in reference to jurisdiction: ‘ ‘ The article of the Constitution defining the appellate jurisdiction of this court provides that ‘its appellate jurisdiction shall not extend to civil actions at law for the recovery of money or personal property when the original amount in controversy or the value of the property does not exceed the sum of two hundred dollars, unless the action involves the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute. ’ ... It will be observed that the amount in controversy between the parties is insufficient to bring the action within the appellate jurisdiction of this court, and that the action is appealable, only because the appellant questions the validity of the statute upon which the first cause of action is founded. ’ ’
In Shook v. Sexton, 37 Wash. 509, 79 Pac. 1093, the amount involved was $150, the alleged value of a horse. The form of the action was replevin. A stipulation was entered into by the parties containing the following provision: “It is further stipulated that, if the court finds the ordinance set up in the answer to be valid, legal and constitutional, then judgment shall be entered for the defendant; but, if the court finds that ordinance is invalid, illegal, and unconstitutional, then judgment shall be entered for the plaintiff. ’ ’ The court held the ordinance valid. The plaintiff appealed. The court said: “The amount in controversy is not within the jurisdiction of this court; but, inasmuch as the validity of the ordinance was considered as in issue, this court has jurisdiction of the .appeal, under section 4 of article 4 of the state Constitution. ’ ’
These are the last expressions of the supreme court of the state of Washington upon this provision of the Constitution of that state, and, while not controlling, they are highly persuasive to me, sustaining the principle that, when the court below has necessarily ruled in passing judgment upon the constitutionality of a statute, without a direct, affirmative consideration of such question, the judgment entered could not be so entered, then the validity of such statute is involved, and this court has appellate jurisdiction, regardless of the original amount claimed. Such is this case. This court has appellate jurisdiction because the validity of the provisions of chapter 93, Laws of 1912, is involved in the action. City of Eureka v. Wilson, 15 Utah, 53, 48 Pac. 41.
*557Inasmuch as this court has heretofore held that chapter 93, Laws of 1912, is a valid enactment, and the superior court has held otherwise in this case, I think the judgment ought to be reversed and the cause remanded, with instructions to enter judgment for the plaintiff. It is the plain duty of the county to pay the superintendent of schools the compensation affixed to that office.
Application for rehearing denied.